Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


 In re William R. Norton                                     Original Mandamus Proceeding

 No. 06-19-00087-CV                                    Opinion delivered by Justice Stevens,
                                                       Justice Carter* and Justice Moseley**
                                                       participating.    Concurring Opinion by
                                                       Justice Carter. *Justice Carter, Retired,
                                                       Sitting by Assignment. **Justice Moseley,
                                                       Retired, Sitting by Assignment.



       As stated in the Court’s opinion of this date, we find that Relator’s petition for writ of
mandamus should be conditionally granted, and we direct the trial court to vacate its August 21,
2019, order granting a new trial. The writ of mandamus will issue only if the trial court fails to
comply.

                                                      RENDERED FEBRUARY 21, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk